NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Argued November 6, 2020
                                  Decided June 17, 2021

                                           Before

                       ILANA DIAMOND ROVNER, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge

No. 20-1656

KAREN KREBS,                                        Appeal from the United States District
    Plaintiff-Appellant,                            Court for the Eastern District of
                                                    Wisconsin.
       v.
                                                    No. 2:19-cv-00634-JPS
MICHAEL GRAVELEY,
    Defendant-Appellee.                             J.P. Stadtmueller,
                                                    Judge.

                                         ORDER

       In this case, Karen Krebs challenges Wis. Stat. § 301.47 (the “Name-Change
Statute”), the Wisconsin statute that forbids convicted sex offenders from legally
changing their names. Krebs, born “Kenneth,” is a person who is transgender and has
gone by the name “Karen” for more than twenty years. Because she is a convicted sex
offender, she is required to register with the State of Wisconsin for the rest of her life.
      At the time of the initial registration, individuals are required to disclose all
names by which they are known, including aliases. According to Krebs, prior to the
passage of the Name-Change Statute, registrants were legally permitted to go by other
names as long as those names were properly disclosed to the Department of
No. 20-1656                                                                        Page 2

Corrections. With the passage of the Name-Change Statute, the Department ceased
including new names or nicknames on the registry. Because Krebs’ registration
requirement commenced prior to the passage of the Name-Change Statute, Krebs is
allowed to identify by any name already identified in the registry.
        As the registry contains both the name Kenneth and the alias Karen for her, she
does not argue that she is not allowed to present herself as Karen. She challenges only
the inability to legally change her name to Karen. She argues that she is forced to carry
and present identification such as a driver’s license in numerous situations, and because
the license contains her legal name of Kenneth, she is forced to reveal information about
herself which amounts to compelled speech. And although the Name-Change Statute
does not require the production of that identification in those circumstances, she claims
that the statute prevents her from changing the name on that identification. She argues
that the Name-Change Statute violates the First Amendment in four ways: it forces her
to display and disclose a name to which she strongly objects and fails to meet the strict
scrutiny standard; it regulates expressive conduct because changing one’s name is
intimately intertwined with expression, and cannot meet the test for expressive conduct
because the government interest could be achieved just as effectively absent the
restriction on the name change; it constitutes an impermissible exclusion from a limited
public forum; and it fails even if heightened scrutiny does not apply.
       In response to Krebs’s motion for summary judgment below, Gravely argued
(among other contentions) that the First Amendment was not implicated at all because
Krebs’s argument that the statute compels speech, and therefore is a content-based
regulation of speech, has no basis in law. According to Gravely, the Supreme Court has
recognized two categories of compelled speech – that in which the government imposes
an obligation compelling the individual to personally express a message with which she
disagrees, and compelled-subsidy cases in which the individual is required to subsidize
a message with which she disagrees – and Krebs’s theory for compelled speech fits
neither and has no legal support. Graveley argued that Krebs had cited no caselaw in
support of her argument that the Name-Change Statute compels any speech, and that
perfunctory, undeveloped arguments are waived.
        In her reply to that argument that the law did not regulate speech, Krebs still
failed to identify any caselaw supporting her argument that the law implicates speech,
citing only a law journal article without discussing or developing any legal arguments
in that article. The district court agreed with Graveley’s argument that Krebs had failed
to develop the legal argument, and granted summary judgment on that basis.
Specifically, the court stated that Krebs had the burden of proof and persuasion to
No. 20-1656                                                                            Page 3

establish that regulating a person’s name implicates the First Amendment and involves
speech or expressive conduct. The court granted summary judgment because Krebs had
failed to provide any legal support for that proposition, and explicitly stated that it was
not holding that the claim had no legal merit, but only was holding that Krebs failed to
present any legal argument, noting:
       Plaintiff’s only support for her position is a decade-old, student-written
       law review article. See Julia Shear Kushner, The Right to Control One’s
       Name, 57 UCLA L. Rev. 313 (2009). This is not legal precedent at all. It is a
       wholly insufficient legal basis for the Court to agree with Plaintiff’s
       viewpoint. This Court will not engage in the solemn task of evaluating the
       constitutionality of a state’s enactment untethered from a legal footing,
       much less a solid one.
       The Court must, therefore, find that Plaintiff has not met her burden to
       demonstrate that the Name-Change Statute implicates her speech rights.
       Without this foundation, Plaintiff cannot present a viable First
       Amendment claim at all, irrespective of the level of scrutiny to be applied.
       The Court stresses the limitations of this holding. It is based entirely
       upon the briefing presented in this case by these parties. The Court
       takes well the instruction from the Court of Appeals that it should not
       conduct a party’s research or invent arguments on a party’s behalf.
       Nelson v. Napolitano, 657 F.3d 586, 590 (7th Cir. 2011) (“Neither the
       district court nor this court are obliged to research and construct legal
       arguments for parties, especially when they are represented by
       counsel.”); United States v. Holm, 326 F.3d 872, 877 (7th Cir. 2003) (“We
       have repeatedly warned that perfunctory and undeveloped arguments,
       and arguments that are unsupported by pertinent authority, are waived
       (even where those arguments raise constitutional issues.”) (quotation
       omitted). The Court thus does not comment upon whether any
       appropriate arguments and legal support could be found to support
       Plaintiff’s position; it finds only that she has not provided as much to the
       Court.
Dist. Ct. Order, Doc. 7 at 3-4 (emphasis added).
       The court further explained its holding in a footnote following that quote,
stating:
       Plaintiff’s claim presents important and evolving issues for our society. To
       be unable to address the matter because of poorly constructed and
No. 20-1656                                                                              Page 4

        researched arguments seems a waste of time for all involved. But as
        explained in Kay v. Board of Education of City of Chicago, 547 F.3d 736, 738
        (7th Cir. 2008), when a “[district] judge [acts] sua sponte, the parties [are]
        unable to provide their views and supply legal authorities. The benefit of
        adversarial presentation is a major reason why judges should respond to
        the parties’ arguments rather than going off independently.” It is for the
        parties, not the Court, to carefully select and craft the arguments they will
        present to support their positions.
Id. at 4 n.3.
       The court also noted that the law journal article cited by Krebs does not actually
support her approach in that it concludes, after a thorough analysis of the First
Amendment implications of name-changing regulations, that they likely do not
impinge upon a person’s speech. Id. at 3 n.2. The district court recognized that her claim
presents “important and evolving issues for our society” but declared that it was unable
to address the issues because of the inadequacy of the briefing. Essentially, then, the
court granted summary judgment on the basis that the critical argument as to whether
the statute implicates speech or expression was not preserved, in that it was
unsupported by any citations to law or otherwise developed.
         Because the court’s decision was based on the proposition that the legal issue
was too perfunctory and undeveloped to be adequately presented, Krebs on appeal had
to demonstrate that the arguments below adequately developed the legal basis for her
claim that the law impinged upon speech, and that the court erred in holding otherwise.
Or Krebs had to otherwise argue that although the issue was not adequately presented,
she should be allowed to proceed anyway. See, e.g., Bourgeois v. Watson, 977 F.3d 620,
629 (7th Cir. 2020) (determining that the record failed to support the district court’s
finding that an issue was waived, and also recognizing that even for forfeited issues in
civil litigation, plain error review may be available “in the rare situation where a party
can demonstrate that (1) exceptional circumstances exist; (2) substantial rights are
affected; and (3) a miscarriage of justice will occur if plain error review is not
applied”)(internal quotation marks omitted); Soo Line R.R. Co. v. Consol. Rail Corp., 965
F.3d 596, 601 (7th Cir. 2020)(“Although the argument need not be present in all its
particulars and a party may elaborate in its appellate briefs, … a conclusory argument
that amounts to little more than an assertion does not preserve a question for our
review.”)
       But Krebs does not make any such arguments. She never discusses the briefing
before the district court, nor does she identify any pages in that briefing that would
No. 20-1656                                                                             Page 5

counter the court’s conclusion that the argument was not developed. Instead, she
presents us with essentially the same briefing as she submitted to the district court in
support of her own motion for summary judgment. In fact, of the 32 pages of briefing
on appeal, all but seven pages are verbatim or near-verbatim reproductions of the
summary judgment response memorandum submitted to the district court. As such, the
brief predominantly addresses issues that were never reached by the district court and
are not before us on appeal. Most disconcertingly, nothing in the brief on appeal
addresses the actual basis for the district court’s decision. Krebs adds a section which
sets forth the legal argument that was missing below, as to how the statute implicates
speech. But on appeal, that is no longer the relevant issue. The issues before us are
whether the court erred in determining that she had failed to develop that argument in
that court and therefore that it could not consider the issue, or whether we should
nevertheless address the issue despite that failure. See, e.g., Soo Line R.R. Co., 965 F.3d at
601 (refusing to consider a legal argument that was insufficiently developed below
where the plaintiff “offers us no persuasive reason to address its new arguments …
does not even explain why it so poorly developed its theories in the district court and
asserts only that we have been more willing to overlook waiver when the new
argument on appeal raises a pure question of law or statutory interpretation”).
        Krebs makes no such arguments to this court. “An appellant who does not
address the rulings and reasoning of the district court forfeits any arguments he might
have that those rulings were wrong.” Hackett v. City of S. Bend, 956 F.3d 504, 510 (7th
Cir. 2020), citing Webster v. CDI Indiana, LLC, 917 F.3d 574, 578 (7th Cir. 2019) and Klein
v. O’Brien, 884 F.3d 754, 757 (7th Cir. 2018)(“[A]n appellate brief that does not even try
to engage the reasons the appellant lost has no prospect of success”); see also Griffin v.
Bell, 694 F.3d 817, 826 (7th Cir. 2012) (holding that the plaintiff’s failure to challenge the
district court’s alternate basis for its holding was fatal to the claim of error) and Reed v.
Freedom Mortg. Corp., 869 F.3d 543, 548 (7th Cir. 2017) (same). It is not the province of
our court to raise such arguments for the appellant.
       The decision of the district court is AFFIRMED.